Title: From Adelaide Hellen to Abigail Smith Adams, 3 January 1816
From: Hellen, Adelaide
To: Adams, Abigail Smith


				
					
					Washington Jany. 3d 1816
				
				Accept my thanks my Dear Madam for your kindness in so promptly favoring me with your Advice from my eagerness to obtain your opinion I over looked the liberty I took in requesting it. I hope this will prove a sufficient apology my dear Mr Adams for my having obtruded my private Affairs on your time. Suffer me to offer my Thanks for the valuable counsel you have gained for me believe me I appreciate your and Mr Adam’s kindness as I ought feel every confidence in your decision and shall be guided by it entirely.Since I had the pleasure of receiving your last favour I have obtained more information respecting the property left by my deceased Husband the estimate I gave you I have discovered was erroneous he has left twenty five Thousand Dollars vested in Stock of the United States and fifteen thousand of Stock in the different Banks of the District the amount of the Personal Estate including every thing is estimated at fifty thousand Dollars the real Estate is very valuable there—in a great deal of  City Property the value of which is encreasing rapidly the active part brings in an anual rent of 700 Dollars per Annum there is likewise a small Farm containing about 200 & 50 Acres.It is the wish of the Executor that on my renunciation of the Will. I should retain an equal share with the Children and make over to them the Surplus of my third May I venture to solicit you once more my Dear Madam to great me the counsel I so highly value I have every confidence in your decision my Dear Mr Adams My Injunction as to secrecy did not extend to your private circle should it not be presuming to far would you a second time be kind enough to obtain for me the Advice of Mr. Adams on this point or do you think it would be more advisable for me to retain the whole of my right of Dower till the Children become of age I have always intended to reject any provision from the Orphan Court intended for thier Support in case I retained my third of the Estate.You will perceive by my Letters My dear Madam how unaccustomed I have been to writing on these Subject I beg of you to make all due excuses for me I have summoned resolution to overcome all difficulties sooner than relinquish the hope of gaining so competent a Counsellor  Ms Sister Buchanan desires me to present her best respects I beg you to accept mine for yourself and Family and with sentiments of Respect and Esteem / I subscribe myself Yours
				
					Adelaide Hellen
				
				
			